Per Curiam.
Eosgate was involved in a fatal accident on June 6, 1966 while driving a truck at Communipaw Avenue, in Jersey City, where Eoutes 1 and 9 meet Eoute 440. He was not charged with any violation of the motor vehicle or traffic acts. A technical charge of manslaughter was subsequently dismissed. However, the Division of Motor Vehicles conducted an administrative hearing and suspended his driving privileges for one year, upon its finding that Eosgate had failed to use “due caution and circumspection” under the circumstances, and was thereby guilty of “careless driving,” in violation of N. J. S. A. 39:4-97. Eosgate appeals from the order of suspension. R. R. 4:88-8. We granted a stay pending disposition of his appeal.
*437There was sufficient evidence to support the finding of careless driving. Eosgate’s attorney conceded that Eosgate was partly at fault lor this unfortunate happening. There were mitigating circumstances brought about by storm conditions.
The complicating factor stems from the fact that Eosgate is now a member of the police force of Itoseland, a relatively small municipality. He has been graduated from the police academy and intends to be a career policeman. Itoseland’s police force is entirely motorized. Tt has no foot patrolmen. Enforcement of the suspension may necessitate Eosgate’s discharge and Itosoland’s loss of a needed policeman at a time when it is difficult to obtain police recruits.
The purposes of the license suspension and revocation provisions are both punitive and rehabilitative. The latter is hardly necessary in the case of an officer of the law, who is constantly reminded in the performance of his daily duties of the need of safety on the highways.
It seems to us that the public interest ought not to suffer by punitive action against Eosgate. He would be adequately punished by enforcing the suspension against his driving for personal business or pleasure, but without a prohibiting of his driving police vehicles in the performance of his duties as a policeman.
The period of suspension is not excessive in view of the fact that a fatality was involved. Cf. Talocci v. Strelecki, 93 N. J. Super. 567, 573 (App. Div. 1967).
The order of suspension is modified to the extent only that Eosgate may drive police vehicles during the period of suspension in the performance of his duties as a policeman.